Petitioner appeals from a denial of motion to punish respondents for contempt of court. The proceedings arose as the result of an auction sale, pursuant to an order of the court, where it was claimed respondents made a bid which they thereafter failed to complete, necessitating a new sale for a lesser amount. Section 753 of the Judiciary Law defines the power of the court to punish for civil contempt. Appellant claims that the conduct of the respondent bidders herein was such as to be in total disregard of an order of the court and contumacious. Special Term made a finding that the proof demonstrated that the respondents’ action was the result of a misunderstanding. We are satisfied that there is no clear showing of contumacious conduct on the part of the respondents sufficient to invoke the drastic remedy herein sought. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds,' JJ.